DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              FRANK REYES,
                                Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D21-2020

                         [November 10, 2021]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Michael A. Usan,
Judge; L.T. Case No. 08-012947-CF-10A.

  Frank Reyes, Orlando, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

CONNER, C.J., DAMOORGIAN and CIKLIN, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.